FIRST DIVISION
                             ELLINGTON, P. J.,
                       PHIPPS, P. J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  December 17, 2015




In the Court of Appeals of Georgia
 A14A0188. PHILLIPS et al. v. HARMON et al.

      MCMILLIAN, Judge.

      In Phillips v. Harmon, 297 Ga. 386 (774 SE2d 596) (2015), the Supreme Court

affirmed in part and reversed in part the judgment of this Court in Phillips v. Harmon,

328 Ga. App. 686 (760 SE2d 235) (2014). Accordingly, we vacate Division 2 of our

judgment, and the opinion of the Supreme Court is adopted as the opinion of this

Court in its place. The judgment of the trial court is accordingly reversed, and the trial

court is directed upon remittitur to conduct any retrial in this case consistent with the

Supreme Court’s opinion.

      Judgment reversed. Ellington, P. J., and Phipps, P. J., concur.